

EXHIBIT 10.16

    
SemGroup Corporation
Equity Incentive Plan


PERFORMANCE SHARE UNIT AWARD AGREEMENT


Pursuant to your Performance Share Unit Award Notice (the “Award Notice”) and
this Performance Share Unit Award Agreement (this “Agreement”), SemGroup
Corporation (the “Company”) has granted to you performance share units indicated
in your Award Notice in accordance with the following:


R E C I T A L S:


WHEREAS, the Company has adopted the SemGroup Corporation Equity Incentive Plan
(the “Plan”), and, pursuant to and in accordance with the Plan, has approved
performance-based awards granted under the Plan which are reflected in relevant
part in this Agreement, which Plan, as may be amended from time to time, is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as ascribed to
them in the Plan; and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the performance share units
(“Performance Share Units” or “PSUs”) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein, each PSU representing the
right to receive one Share (“Performance Share”) upon achievement of the goals
and satisfaction of the other terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.Target Award Grant. Subject to the terms and conditions of the Plan, this
Agreement and the Award Notice, the Company hereby grants to the Participant
PSUs (the “Target Award”). One hundred percent (100%) of the Target Award will
vest and become payable as an equal number of Performance Shares based on the
Company’s achievement of the Target Goal as of the end of the applicable
Performance Period, all as more fully described below. The Participant may earn
up to two hundred percent (200%) of the Target Award if the Company achieves the
Maximum Goal established by the Committee for TSR. Notwithstanding anything to
the contrary, except as provided in Section 4(b) hereof, all PSUs shall be
forfeited (whether vested or unvested) and no Performance Shares shall be issued
under this Agreement, if the Committee does not certify in writing that the
Company has achieved a Performance Goal pursuant to Section 3 hereof. PSUs shall
be subject to vesting and become nonforfeitable in accordance with Section 4 and
Section 5 hereof.


2.Payment of Awards; Certificates/Book Entry.


(a)Payment. Except for PSUs that vest upon an involuntary termination without
Cause as provided in Section 4(b)(i) hereof or upon a Change of Control as
provided in Section 4(b)(ii), Section 4(c) or Section 4(d) hereof, on or before
______________, the Company shall deliver one or more certificates representing
Performance Shares or confirmation of the issuance of such Performance Shares
through book entry procedures for PSUs that have vested pursuant to Section 4
and Section 5 hereof to the Participant. The Company shall deliver certificates
for Performance Shares or confirmation of the issuance of such Performance
Shares through book entry procedures representing PSUs that vest due to an
involuntary termination without Cause pursuant to Section 4(b)(i) hereof within
sixty (60) days of such involuntary termination without Cause. The Company shall
deliver certificates for Performance Shares or confirmation of the issuance of
such Performance Shares through book entry procedures representing PSUs that
vest due to a Change of Control pursuant to Section 4(b)(ii), Section 4(c) or
Section 4(d) hereof to the Participant on the sixtieth (60th) day following the
Change of Control.


(b)Certificates/Book Entry. A certificate or certificates representing
Performance Shares or confirmation of the issuance of such Performance Shares
through book entry procedures shall be issued by the Company and registered in
the name of the Participant on the stock transfer books of the Company as
payment to the Participant of Performance Shares issuable hereunder. Each
certificate or book entry representing Performance Shares issued under this
Agreement shall bear such legends or be subject to such stop transfer orders or
other restrictions, if any, that the Company determines in accordance with
Section 8 hereof.


3.Certification of Achievement of Performance Goal. The Committee shall (a)
determine whether the Company has achieved one of the Performance Goals for the
period beginning _________, and ending ______________ (the “Three-Year
Performance Period”), or the date of a Change of Control (the “COC Performance
Period”) (collectively the




--------------------------------------------------------------------------------



EXHIBIT 10.16

“Performance Period”) which determination shall be made on an objective and
nondiscretionary basis by the Committee based on the Company’s audited financial
statements and (b) certify in writing that a Performance Goal has been attained
within the period prescribed by the Committee (the “Certification Date”). For
purposes of clarification, no certification is required with respect to an
involuntary termination without Cause under Section 4(b)(i) hereof.


4.Vesting of PSUs.


(a)Achievement of Three-Year Performance Goals. Subject to Section 5(c) hereof,
if (i) the Participant remains employed by the Company on the Certification Date
and (ii) the Committee determines and certifies in writing in accordance with
Section 3 hereof that the Company has achieved a Three-Year Performance Goal for
the Three-Year Performance Period as described in Section 5 hereof, that number
of PSUs determined under Section 5 hereof will vest and become nonforfeitable as
of the final date of the Three-Year Performance Period and be paid in accordance
with Section 2 hereof.


(b)
Involuntary Termination; Change of Control.



(i) Involuntary Termination without Cause. If the Participant’s Service
continues for not less than twelve (12) consecutive months during the Three-Year
Performance Period and the Participant’s Service is involuntarily terminated by
the Company without Cause prior to the end of the Three-Year Performance Period,
then the number of PSUs that vest and become nonforfeitable is the number of
PSUs determined under Section 5 hereof as if the Company had achieved the Target
Goal.


(ii) Change of Control. If the Company experiences a Change of Control during
the Three-Year Performance Period while the Participant’s service is continuing,
then the number of PSUs that vest and become nonforfeitable is the number of
PSUs determined under Section 5 hereof with respect to the Company’s actual
achievement of a Performance Goal, determined as of the end of the COC
Performance Period, and such achievement has been certified in writing by the
Committee in accordance with Section 3 hereof.


(c)Death or Disability. If the Participant dies or becomes Disabled prior to the
end of the Three-Year Performance Period and the Committee determines and
certifies in accordance with Section 3 hereof that the Company has met a
Performance Goal as described under Section 5 hereof, a pro rata number of PSUs
will vest and be paid to the Participant or, in the case of death, to the
Participant’s beneficiary, at the time and in the manner set forth in Section 2
and Section 3 hereof, such pro rata number to be determined by multiplying the
total number of PSUs that vest in accordance with Section 4(a) and Section 5
hereof times a fraction the numerator of which is equal to the number of the
full and partial days of consecutive Service by the Participant during the
Three-Year Performance Period prior to such death or Disability and the
denominator of which is 1,095. Notwithstanding the foregoing, if following the
Participant’s death or Disability, a Change of Control occurs during the
Three-Year Performance Period, the number of PSUs that will vest and be paid to
the Participant, or in the case of death, to the Participant’s beneficiary,
shall equal the number of PSUs that vest and become nonforfeitable under Section
4(b) hereof.


(d)Retirement. If (i) the Participant’s Service continues for not less than
twelve (12) consecutive months during the Three-Year Performance Period, (ii)
the Participant’s Service terminates prior to the end of the Performance Period
due to the Participant’s Retirement (as defined below) and (iii) and the
Committee determines and certifies in accordance with Section 3 hereof that the
Company has met a Performance Goal for the Three-Year Performance Period as
described under Section 5 hereof, a pro rata number of PSUs will vest and be
paid to the Participant in the manner set forth in Section 2 and Section 3
hereof, such pro rata number to be determined by multiplying the total number of
PSUs that vest in accordance with Section 4(a) and Section 5 hereof times a
fraction the numerator of which is equal to the number of full and partial days
of consecutive Service by the Participant during the Three-Year Performance
Period prior to such Retirement and the denominator of which is 1,095.
Notwithstanding the foregoing, if (x) prior to the Participant’s Retirement, the
Participant had not less than twelve (12) consecutive months of Service and (y)
following the Participant’s Retirement, a Change of Control occurs during the
Three-Year Performance Period, then the number of PSUs that will vest and become
nonforfeitable shall equal the number of PSUs that vest and become
nonforfeitable under Section 4(b) hereof.


(e)Termination of Service. If the Participant’s Service is terminated prior to
the end of the Three-Year Performance Period for any reason, other than as
described in Section 4(b), Section 4(c) or Section 4(d) hereof, all PSUs granted
hereunder shall be forfeited by the Participant without any consideration.




--------------------------------------------------------------------------------



EXHIBIT 10.16



(f)Forfeiture and Cancellation of PSUs. Any PSUs that remain unvested after the
earlier of (i) the Certification Date or (ii) a Change of Control, shall be
forfeited and cancelled.


5.Performance Metrics and Goals.


(a)Total Shareholder Return (“TSR”). Vesting and payment of the Target Award
shall be subject to achievement by the Company as of the last trading day prior
to the end of the applicable Performance Period of the TSR Target Goal, as
defined and calculated in accordance with Section 11 hereof, according to the
following table:


TSR Performance Goal
Rank of Company TSR Achievement Level Relative to Peer Group
Percentage of Target Award Vesting
Threshold Goal
Not less than the 25th percentile
50%
Target Goal
Not less than the 50th percentile
100%
Maximum Goal
Not less than the 75th percentile
200%



The number of PSUs that will vest if the Committee determines and certifies the
Company’s achievement of a TSR performance level between Performance Goals will
be determined by linear interpolation.


(b)Determination of Percentile Ranking. The Company’s percentile ranking
relative to members of the Peer Group is determined by listing the Company and
members of the Peer Group from highest to lowest TSR achieved by the respective
company and counting down from the company with the highest TSR to the Company’s
position within such list.
 
(c)Discretion. The Committee retains the discretion to reduce the amount of an
Award paid to the Participant based on such factors as it determines; provided,
that no Award shall be increased above the amount that vests and becomes
nonforfeitable based on the Company’s performance as set forth in this Section
5.


6.No Right to Continued Service. The granting of the PSUs evidenced hereby and
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Service of the Participant and shall not lessen or affect any right
that the Company or any Affiliate may have to terminate the Service of the
Participant.


7.No Rights as a Stockholder. The Participant shall have none of the rights of a
Stockholder of the Company prior to the time the PSUs vest and are paid as
Performance Shares.


8.Securities Laws; Certificates; Legends. The issuance and delivery of PSUs and
Performance Shares shall comply with all applicable requirements of law,
including without limitation the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of PSUs and Performance Shares under the Plan is not
required to be registered under any applicable securities laws, each Participant
to whom such PSUs would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may request which satisfies such requirements. Unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to the participant certificates
representing Performance Shares, and instead such Performance Shares shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
Plan administrator). Any certificates representing Performance Shares and all
Performance Shares issued pursuant to book entry procedures hereunder shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable, and the Committee may cause a legend or legends to be
put on any such certificates or associated with any such book entry to make
appropriate reference to such restrictions.


9.Transferability.


(a)Before Vesting. Prior to becoming fully vested and issuable as Performance
Shares, the PSUs may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company and all Affiliates; provided, that the
designation of a beneficiary for receipt of any PSUs shall not constitute an
assignment, alienation, pledge, attachment,




--------------------------------------------------------------------------------



EXHIBIT 10.16

sale, transfer or encumbrance. No such permitted transfer of the PSUs to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.


(b)Before and After Vesting. In addition to other restrictions imposed hereunder
or otherwise by the Committee or by law, transferability of Performance Shares
shall be subject to the SemGroup Corporation Executive Equity Ownership Policy.


10.Adjustment of PSUs or Performance Goals. Adjustments to the PSUs shall be
made in accordance with Article 12 of the Plan. The Committee reserves the right
to make adjustments to the Performance Goals as the Committee determines in good
faith is appropriate to take into account the effect of: (i) any material
transactions or extraordinary events during a Performance Period, (ii) any
events during the relevant period outside of the ordinary course and (iii) any
change in accounting standards used to calculate the Performance Goals. Any such
adjustments shall be final, conclusive and binding on the Participant.


11.Definitions. The following terms shall have the meanings set forth below:


“Cause” shall mean, with respect to the Participant, one or more of the
following: (a) the plea of guilty or nolo contendere to, or conviction of, the
commission of a felony offense, (b) any act of willful fraud, dishonesty or
moral turpitude that causes a material harm to the Company or any Subsidiary or
Affiliate, (c) gross negligence or gross misconduct with respect to the Company
or any Subsidiary or Affiliate, (d) willful and deliberate failure to perform
his or her employment duties in any material respect, or (e) breach of a
material written employment policy of the Company or any Subsidiary or
Affiliate; provided, however, that in the case of a Participant who has an
employment agreement with the Company or any Subsidiary or Affiliate in which
“Cause” is defined, “Cause” shall be determined in accordance with such
definition.


“Certification Date” has the meaning set forth in Section 3 hereof.


“Disability” has the meaning set forth in the Company’s long-term disability
plan.


“Maximum Goal” means the TSR performance level that the Company must achieve in
order for two hundred percent (200%) of the Target Award to vest and become
nonforfeitable.


“Peer Group” means the entities listed on Exhibit A attached hereto. A company
that ceases to be publicly traded at any time prior to the end of the applicable
Performance Period shall cease to qualify as a member of the Peer Group.


“Performance Goal” means the Threshold Goal, the Target Goal and the Maximum
Goal described under Section 5 hereof.


“Performance Period” has the meaning set forth in Section 3 hereof.


“Retirement” shall mean a termination of the Participant’s Service when (i) the
Participant is age sixty-five (65) or older or (ii) the Participant is age
fifty-nine and half (59 ½) or older but not yet age sixty-five (65) and has not
less than five (5) full years of Service.


“Target Award” has the meaning set forth in Section 1 hereof.


“Target Goal” means the TSR performance level that the Company must achieve in
order for one hundred percent (100%) of the Target Award to vest and become
nonforfeitable.


“Threshold Goal” means the minimum TSR performance level that the Company must
achieve in order for fifty percent (50%) of the Target Award to vest and become
nonforfeitable.


“TSR” or “Total Shareholder Return” for the Company or any member of the Peer
Group for the applicable Performance Period means, the percentage (to the third
decimal place) derived from a fraction (a) the numerator of which is the change
(positive or negative) in the average price of a share of the entity’s publicly
traded stock during the applicable Performance Period based on comparing the
average closing price of such share for the twenty (20) trading days preceding
the first trading day of the applicable Performance Period (the “Beginning
Period”) with the average closing price of such share for the twenty (20)
trading days ending on the last trading day of the applicable Performance
Period, plus any dividends paid on the share during




--------------------------------------------------------------------------------



EXHIBIT 10.16

the Beginning Period or the applicable Performance Period, as the case may be
(assuming such dividends are reinvested into additional shares of such stock as
of the ex-dividend date of such dividend), and as further adjusted for splits in
such stock during the Beginning Period or the applicable Performance Period, as
the case may be, and (b) the denominator of which is the average closing price
of the share for the Beginning Period, plus any dividends paid on the share
during the Beginning Period (assuming such dividends are reinvested into
additional shares of such stock as of the ex-dividend date of such dividend),
and as further adjusted for splits in such stock during the Beginning Period.


12.Withholding.


(a)Participant’s Payment Obligation. The Participant agrees that (i) he or she
will pay to the Company or any applicable Subsidiary, as the case may be, or
make arrangements satisfactory to the Company or such Subsidiary for the payment
of any foreign, federal, state, or local taxes of any kind required by law to be
withheld by the Company or such Subsidiary with respect to the PSUs and the
Performance Shares, and (ii) the Company, or such Subsidiary, shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to the Participant any foreign, federal, state, or local taxes of
any kind required by law to be withheld with respect to the PSUs and the
Performance Shares.


(b)Withholding Performance Shares. With respect to withholding required upon the
lapse of restrictions or upon any other taxable event arising as a result of the
PSUs awarded and the Performance Shares issued, the Participant may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company or any applicable
Subsidiary withhold Performance Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax which could
be withheld on the transaction.  All such elections shall be irrevocable, made
in writing, signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.


13.Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service (or in the case
of a non-U.S. Participant, the foreign postal service of the country in which
the Participant resides), by registered or certified mail, with postage and fees
prepaid. A notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company.


14.Entire Agreement. This Agreement, the Award Notice and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


15.Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.


16.Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the PSUs pursuant to this
Agreement.


17.Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.


18.Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.


SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.




--------------------------------------------------------------------------------



EXHIBIT 10.16



EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.


19.Performance Shares Subject to the Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail. The Participant has had the opportunity to retain counsel,
and has read carefully, and understands, the provisions of the Plan, the Award
Notice and this Agreement.


20.Amendment. The Committee may amend or alter this Agreement or the PSUs
granted hereunder at any time; provided, that, subject to Article 10, Article 11
and Article 12 of the Plan, no such amendment or alteration shall be made
without the consent of the Participant if such action would materially diminish
any of the rights of the Participant under this Agreement or with respect to
such PSUs and Performance Shares.


21.Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


22.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


23.No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the PSUs and Performance
Shares. The Committee and the Company make no guarantees regarding the tax
treatment of such PSUs or Performance Shares. Neither the Committee nor the
Company has any obligation to take any action to prevent the assessment of any
tax under Section 409A of the Code or Section 457A of the Code or otherwise and
none of the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to the Participant with respect
thereto.


24.Compliance with Section 409A. The Company intends that the PSUs be structured
in compliance with, or to satisfy an exemption from, Section 409A of the Code
and all regulations, guidance, compliance programs and other interpretative
authority thereunder (“Section 409A”), such that there are no adverse tax
consequences, interest, or penalties under Section 409A as a result of the PSUs.
In the event the PSUs are subject to Section 409A, the Committee may, in its
sole discretion, take the actions described in Section 11.1 of the Plan.
Notwithstanding any contrary provision in the Plan or this Agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of Section
409A) that are otherwise required to be made under this Agreement to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six (6) month period or as soon as administratively practicable
thereafter. A termination of Service shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Service, unless such termination
is also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of Service” or
like terms shall mean “separation from service.”


25.Forfeiture and Clawback. Notwithstanding any other provision of the Plan or
this Agreement to the contrary, by signing this Agreement, the Participant
acknowledges that any incentive-based compensation paid to the Participant
hereunder may be subject to recovery by the Company under any clawback policy
that the Company may adopt from time to time, including without limitation any
policy that the Company may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations of the U.S. Securities and Exchange Commission thereunder or the
requirements of any national securities exchange on which the Shares may be
listed. The Participant further agrees to promptly return any such
incentive-based compensation which the Company determines it is required to
recover from the Participant under any such clawback policy.


[SIGNATURE REQUIRED ONLINE THROUGH COMPANY PROVIDED THIRD-PARTY VENDOR SERVICE]




 




--------------------------------------------------------------------------------



EXHIBIT 10.16

Exhibit A
TSR Peer Group




































